FILED
                           NOT FOR PUBLICATION                                APR 10 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50435

              Plaintiff - Appellee,              D.C. No. 3:12-cr-02967-WQH-1

  v.
                                                 MEMORANDUM*
BRAULIO GONZALEZ-TEJEDA,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                             Submitted April 8, 2015**
                               Pasadena California

Before: SILVERMAN and BEA, Circuit Judges and DONATO,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James Donato, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
       Defendant Braulio Gonzalez-Tejeda appeals the district court’s denial of his

8 U.S.C. § 1326(d) motion to dismiss the indictment. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and affirm the conviction.

       The district court did not err when it considered judicially noticeable

conviction documents not admitted at the removal hearing to decide whether the

defendant had a plausible claim for relief from removal, i.e., whether the defendant

was removable as charged for having committed a drug trafficking aggravated

felony. United States v. Bustos-Ochoa, 704 F.3d 1053, 1056-57 (9th Cir. 2012)

(per curiam), amended, 714 F.3d 1133 (9th Cir. 2013). The defendant cannot

prove prejudice because the conviction documents confirm the defendant’s

admission to the immigration judge that the conviction was a drug trafficking

aggravated felony. Id.

       Because the defendant cannot prove prejudice, in any event, we do not reach

his argument that his administrative appeal waiver was not considered and

intelligent.

       AFFIRMED.